DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in this application.
Note: Double Patenting rejection withdrawn based on terminal disclaimer filed on 05/26/2022.
Response to Arguments
Applicant’s arguments, see Pages 10-15, filed 05/26/2022, with respect to Claims 21-40 with respective to “receiving, at a device on a vehicle from a ground system, an update template using a low-bandwidth connection, the update template being sent by the ground system without first receiving a request for the update template, the update template including recommended portions of Application No.: 17/097,934Attorney Docket No.: 00194-0105-01000relevant data; transmitting, from the device on the vehicle to the ground system, a request for the recommended portions of the relevant data; and in response to transmitting the request, receiving, at the device on the vehicle from the ground system, the recommended portions of the relevant data from the ground system in an update package using a high-bandwidth connection” have been fully considered and are persuasive. The rejections of claims 21-40 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Breiholz et al. (US 9,535,158 B1), which directed to a method of displaying an image representative of a weather condition near an aircraft includes receiving weather data representative of the weather condition from a plurality of weather data sources. The weather data includes location data for the weather condition. The method also includes mapping the weather data received from each source to a common locational reference frame based on the location data, adjusting the weather data received from each source to a common hazard scale, determining a hazard level associated with the weather condition for a reference point in the reference frame based on the adjusted weather data for each source, and displaying the image representative of the weather condition near the aircraft based on the hazard level for the reference point; 
Law et al. (US 2017/0134087 A1), which direct to onboard apparatus and methods and also ground-based apparatus and methods that cooperate in assisting with the maintenance of mobile platforms by facilitating diagnosis of events detected onboard mobile platforms while such mobile platforms are in operation (e.g., transit, flight) are disclosed. In various aspects, the present disclosure discloses apparatus and methods for handling and reporting the detection of events onboard mobile platforms, reporting predefined additional information associated with the event upon request from a ground facility, identifying one or more potential causes for the detected event and determining the occurrence probability for each potential cause identified.
None of these references, take alone or in combination, teaches the claims as, “encapsulating, by the first SR router, the MPLS data packet into an IP tunnel when a next-hop router is a non-SR router, wherein the non-SR router does not have an MPLS forwarding capability, and sending an encapsulated MPLS data packet to the next-hop router to enable the encapsulated MPLS data packet to be forwarded to a second SR router” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 3, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478